By the Court, Cardozo, J".
The pleadings in this case raised no question of the ownership of the note by the plaintiffs. The allegations in respect to that subject, in the complaint, are not denied in the answer, and the defendants have not set up anything in their answer to impeach the plaintiff’s title.
The only question, therefore, for us to consider is, whether the defendants can avail themselves of any equities to which the note might have been subject had it remained in the hands of the Washington Marine Insurance Company. That question, it seems to me, is answered in the *640negative by the charter under which the note was made. The proof shows that the note was a subscription note; and by the third 'section of the charter such notes are to be deemed the absolute property of the company, “and may be used for the payment of loss and liabilities, and for any^other purpose connected with the business of the company; and when negotiated, and in the hands of third persons, shall not be subject to any equitable claim or offset.” This, it seems to me, authorizes a transfer, either in absolute payment, or as security for the payment, of a valid debt of the company. (Howland v. Meyer, 3 N. Y. 290.)
[First Department, General Term, at New York,
November 7, 1871.
There should be judgment for the plaintiff, on the verdict, with costs.
Ingraham, P. J., and Carduzo, Justice.]